 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
     DENISE ANN FURGINSON,                     )   NO. CV 18-5180-KS
11                                             )
                          Plaintiff,
12                                             )
               v.                              )   ORDER AWARDING EQUAL ACCESS TO
13                                             )   JUSTICE ACT ATTORNEY FEES AND
14   ANDREW M. SAUL, Commissioner              )   EXPENSES PURSUANT TO 28 U.S.C.
     of Social Security                        )   § 2412(d)
15                                             )
                        Defendant.
16                                             )
     _________________________________
17
18         Based upon the Stipulation for Award of Attorney’s Fees Pursuant to the Equal Access
19   to Justice Act, 28 U.S.C. § 2412(d) (“Stipulation”), which was filed on January 6, 2020, IT IS
20   ORDERED that fees in the amount of $6,200.00 as authorized by 28 U.S.C. § 2412(d) shall
21   be awarded, subject to terms of the Stipulation.
22
23   DATED: January 7, 2020
24
25                                                      ____________________________________
                                                                KAREN L. STEVENSON
26                                                      UNITED STATES MAGISTRATE JUDGE
27
28

                                                   1
